EXHIBIT 10.24
 
FIRST AMENDMENT TO


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
OR
AMENDED AND RESTATED SHORT-TERM LOAN AND SECURITY AGREEMENT
 
 
Form of Promissory Note
 
SECOND AMENDED AND RESTATED
SECURED PROMISSORY NOTE (PLAN A)
 

$[INSERT AMOUNT]  [date or original note]

                                     
 
FOR VALUE RECEIVED, InterMetro Communications, Inc., a Nevada corporation (the
"Company"), promises to pay to the order of [INSERT NAME] ("Holder"), at such
address as the Holder shall direct, the principal sum of [INSERT AMOUNT]
($INSERT AMOUNT) plus accrued unpaid interest thereon on the earliest of (i)
September 30, 2014 (as such date may be extended pursuant to the terms of the
Amended Loan Agreement), or (ii) simultaneously with the closing of (A) any
transaction as a result of which the holders of the voting equity securities of
the Company immediately before such transaction hold less than a majority of the
voting equity securities of the acquiring or surviving entity immediately after
such transaction or (B) the sale of all or substantially all of the assets of
the Company (the "Maturity Date").  This Second Amended and Restated Note (Plan
A) is subject to the following terms and conditions:
 
1.           Second Amended and Restated Note (Plan A).  This Second Amended and
Restated Secured Promissory Note ("Second Amended and Restated Note (Plan A)")
amends, restates and replaces in its entirety that certain Amended and Restated
Secured Convertible Promissory Note dated ___________ in the original principal
amount of $______________, which shall be null and void upon the execution of
this Second Amended and Restated Note (Plan A) by the Company and its delivery
to Holder.  The Amended and Restated Secured Convertible Promissory Note dated
_____________ has not been paid in full.
 
2.           Loan Agreement; Payments.  This Second Amended and Restated Note
(Plan A) is issued pursuant to, is secured by, and is subject to the terms and
conditions of, that certain Amended and Restated Loan and Security Agreement
dated October 5, 2010 among the Company, the Subsidiaries, Holder, the Agent and
certain other lenders, as amended by that certain First Amendment thereto dated
as of October 1, 2012 (collectively, the "Amended Loan
Agreement").  (Capitalized terms used herein, which are not defined, shall have
the meanings set forth in the Amended Loan Agreement.)  This Second Amended and
Restated Note (Plan A) is one of a duly authorized issue of notes of the Company
of substantially like tenor and effect (except for variations necessary to
express the name of the payee and the principal amount of the loan) issued
pursuant to the Amended Loan Agreement (collectively, the "Lender Notes").  All
of the Lender Notes shall rank equally without preference or priority of any
kind over one another.  In the event of a conflict between this Second Amended
and Restated Note (Plan A) and the Amended Loan Agreement, the terms of the
Amended Loan Agreement will govern.  Payments on this Second Amended and
Restated Note (Plan A) shall be made in accordance with the terms set forth in
the Amended Loan Agreement.
 
3.           Interest.  This Second Amended and Restated Note (Plan A) shall
bear interest on the unpaid principal balance hereof from time to time
outstanding at the rate set forth in the Amended Loan Agreement.  Accrued
interest shall be payable on the dates set forth in the Amended Loan Agreement,
and any accrued interest not paid when due shall thereafter bear interest at the
same rate as the principal hereunder.
 
4.           Default.  Upon the occurrence of any Event of Default (as defined
in the Amended Loan Agreement), the entire unpaid principal balance of this
Second Amended and Restated Note (Plan A), all accrued and unpaid interest and
all Obligations shall become or may be declared to be immediately due and
payable, as provided in the Amended Loan Agreement.


 
 

--------------------------------------------------------------------------------

 
 
5.           General.  Principal of and interest on this Second Amended and
Restated Note (Plan A) shall be payable in lawful money of the United States of
America.  If a payment hereunder becomes due and payable on a Saturday, Sunday
or legal holiday, the due date thereof shall be extended to the next succeeding
Business Day, and interest shall be payable thereon during such extension.  The
Company agrees to pay all costs and expenses (including without limitation
reasonable attorney's fees) incurred by Holder or Agent in connection with the
enforcement of this Second Amended and Restated Note (Plan A).  The Company
hereby waives presentment, demand for payment, notice of dishonor, notice of
nonpayment, protest, notice of protest, and any and all other notices and
demands in connection with the delivery, acceptance, performance, default, or
enforcement of this Second Amended and Restated Note (Plan A).  This Second
Amended and Restated Note (Plan A) is secured by the Amended Loan Agreement and
all other present and future security agreements between the Company, Holder and
Agent.  Nothing herein shall be deemed to limit any of the terms or provisions
of the Amended Loan Agreement or any other present or future document,
instrument or agreement, between the Company, Holder and Agent, and all of
Holder's rights and remedies hereunder and thereunder are cumulative.  In the
event any one or more of the provisions of this Second Amended and Restated Note
(Plan A) shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect any other provision of this Second Amended and
Restated Note (Plan A) and the remaining provisions of this Second Amended and
Restated Note (Plan A) shall remain in full force and effect.  This Second
Amended and Restated Note (Plan A) is payable in, and shall be governed by the
laws of, the State of California.  Any notices which the Company or the Holder
is required or desires to give to the other shall be in writing and shall be
deemed to have been given when given as provided in the Amended Loan
Agreement.  This Second Amended and Restated Note (Plan A), and the obligations
of the Company hereunder, shall be binding upon the Company, and shall inure to
the benefit of the Holder, and their respective heirs, executors,
administrators, successors and assigns.
 
6.           No Shareholder Rights.  Nothing contained in this Amended and
Restated Note shall be construed as conferring upon the Holder or any other
person the right to vote or to consent or to receive notice as a shareholder in
respect of meetings of shareholders for the election of directors of the Company
or any other matters or any rights whatsoever as a shareholders of the Company;
and no dividends shall be payable or accrued in respect of this Amended and
Restated Note or the interest represented hereby.
 
INTERMETRO COMMUNICATIONS, INC.,
a Nevada corporation




By: /s/ Charles Rice                     
                                                                  
      Charles Rice, President
 
 
 

--------------------------------------------------------------------------------

 
 